TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00301-CR




In re Ezell Eugene Minton




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 6464, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 

                        Ezell Eugene Minton appeals from an order denying DNA testing that was signed on
March 26, 2008.  Because no motion for new trial was filed, the notice of appeal was due 30 days
from the date the order was signed.  See Tex. R. App. P. 26.2(a)(1).  However, notice of appeal in
this case was not filed until May 2, 2008.  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                        The appeal is dismissed for want of jurisdiction.
 
                                                                                     
                                                                       Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 13, 2008
Do Not Publish